                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 KEVIN NORMAN,                        HONORABLE JEROME B. SIMANDLE

                   Plaintiff,
                                              Civil Action
      v.                                  No. 16-9102(JBS-AMD)

 CAPTAIN CARLA TAYLOR and
 WARDEN DAVID OWENS,                            OPINION

                   Defendants.



APPEARANCES:

Kevin Norman, Plaintiff Pro Se
37 Magnolia Court
Sicklerville, NJ 08081

SIMANDLE, United States District Judge:

     INTRODUCTION

     Before the Court is plaintiff Kevin Norman’s (“Plaintiff”)

December 18, 2018 Motion to Appoint Pro Bono Counsel

(“Plaintiff’s Motion”). (D.E. 26.)

     For the reasons set forth below, the Court will deny

Plaintiff’s Motion without prejudice.

     BACKGROUND

     Plaintiff initiated this matter on December 9, 2016 with a

civil rights Complaint pursuant to 42 U.S.C. § 1983 against

Camden County Correctional Facility (“CCCF”) and Captain Carla

Taylor and Warden David Owens (Taylor and Owens referred to as
“the Individual Defendants”) for allegedly unconstitutional

conditions of confinement. (D.E. 1.) On October 20, 2017, this

Court dismissed with prejudice Plaintiff’s claims against

defendant CCCF and proceeded Plaintiff’s claims against the

Individual Defendants. (D.E. 4; D.E. 5.)

     Before the Individual Defendants answered the Complaint,

Plaintiff moved on November 20, 2017 for appointment of pro bono

counsel. (D.E. 7.) On November 29, 2017, Magistrate Judge Ann

Marie Donio denied Plaintiff’s request without prejudice. (D.E.

11 (“[T]he Court finds that an appointment of pro bono counsel

would be premature at this stage”).)

     On December 19, 2017, the Individual Defendants filed an

Answer to the Complaint. (D.E. 15.) Thereafter, the parties

participated in several scheduling conferences before Judge

Donio.

     On November 13, 2018, the Individual Defendants moved for

summary judgment. (D.E. 22.) On December 18, 2018, Plaintiff

filed opposition to their summary judgment motion and requested

further extension of time. (D.E. 25.) That same day, he filed

his Motion To Appoint Pro Bono Counsel (D.E. 26), which the

Court now considers in the instant Opinion.1




1 At this time, the Court expresses no decision in the instant
Opinion on the Individual Defendants’ pending summary judgment
motion. (D.E. 22.)
                                2
     DISCUSSION

     Indigent persons raising civil rights claims have no

absolute right to counsel. See Parham v. Johnson, 126 F.3d 454,

456–57 (3d Cir. 1997). As a threshold matter, there must be some

merit in fact or law to the claims the plaintiff is attempting

to assert. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993).

If the court finds that it does, the court should consider the

following factors: (1) the plaintiff's ability to present his or

her own case; (2) the complexity of the legal issues; (3) the

degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue such investigation; (4) the

amount a case is likely to turn on credibility determinations;

(5) whether the case will require the testimony of expert

witnesses; and (6) whether the plaintiff can attain and afford

counsel on his own behalf. See id. at 155–56, 157 n.5; see also

Cuevas v. United States, 422 Fed. Appx. 142, 144–45 (3d Cir.

2011) (reiterating the Tabron factors). The Tabron list of

factors is not exhaustive, nor is a single factor determinative.

Parham, 126 F.3d at 458.

     As the Court permitted the Plaintiff’s Complaint to proceed

against the Individual Defendants when it performed sua sponte

screening under 28 U.S.C. § 1915(e)(2) (D.E. 4; D.E. 5), there

is sufficient merit to continue analyzing the Tabron factors.




                                3
     Plaintiff argues the appointment of counsel is warranted

because he “lack[s] the ability to present an effective case.”

(D.E. 26 at 3.)2 He alleges that “[t]here are complex legal

issues that only a skilled lawyer can address to the court.”

(Id.) However, Plaintiff’s Complaint stated his case in a manner

to survive sua sponte screening, which indicates that he is able

to present issues to the Court. His more recent submissions to

the Court are also understandable and address the issues. This

factor weighs against the appointment of counsel.

     Plaintiff is no longer incarcerated (D.E. 3), which enables

him to seek out the services of an attorney on his own and to

otherwise fully participate in the litigation and investigation

of his claims.3 Plaintiff's ability to obtain documents related

to his claims of, among other things, purported CCCF drinking

water contamination (see D.E. 1 at § III(C)), also will not be

limited due to his former incarceration. This factor also weighs

against of appointment of counsel.

     Based on the facts alleged in the Complaint, the Court

determines the issues that Plaintiff alleges are not overly




2 His December 2016 in forma pauperis application indicated that
he is a high school graduate. (D.E. 1-1 at 5.) He is fluent in
English and expresses himself well.

3 Plaintiff may want to seek assistance in finding a lawyer
through the Camden County Bar Association Lawyer Referral
Service, Telephone No. 856-482-0618.
                                4
complex so as to warrant the appointment of counsel at this

time. Plaintiff complains of dirty drinking water, sleeping on

the floor, dust and dirt in his cell, and headaches -- all

relatively straightforward allegations. Plaintiff's medical

records with respect to his scalp “infect[ions]” and his

“rash[es]” (D.E. 1 at 2) could provide the relevant evidence

with respect to his claims, meaning the case would not be

“solely a swearing contest.” Parham, 126 F.3d at 460. These

factors weigh against the appointment of counsel at this time.

     Finally, the sixth Tabron factor requires this Court to

analyze whether Plaintiff is able to retain and afford counsel.

See 6 F.3d at 156. Plaintiff is proceeding in forma pauperis in

this case and there is no indication that he is able to retain

and afford counsel. He alleges that he is “unable to afford an

attorney on my own.” (D.E. 26 at 3.) Plaintiff's indigency,

however, is not sufficient to warrant counsel in and of itself.

Many pro se plaintiffs are indigent yet are denied pro bono

counsel upon a weighing of all Tabron factors. The Court

considers this factor to be neutral.

     On balance, the Tabron factors weigh against appointing

counsel at this time. Plaintiff may again request the

appointment of counsel in the future by submitting a new motion

for the appointment of counsel that addresses the Tabron prongs.



                                5
IV.   CONCLUSION

      For the reasons stated above, Plaintiff’s Motion to Appoint

Pro Bono Counsel is denied without prejudice. An appropriate order

follows.




March 25, 2019                      s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    United States District Judge




                                6
